 USDC IN/ND case 2:20-cv-00294-TLS-JPK document 3 filed 08/19/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

MARIAN E. McVICKER,                                 )
           Plaintiff,                               )
                                                    )
        v.                                          )   CAUSE NO.: 2:20-CV-294-TLS-JPK
                                                    )
JUDITH J. McCORMICK,                                )
            Defendant.                              )

                                     OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction, Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002), and

dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3). Currently,

the Court is unable to determine if it has subject matter jurisdiction over this litigation.

        Plaintiff Marian E. McVicker filed a Complaint (ECF No. 1) asserting this Court’s subject

matter jurisdiction based on diversity of citizenship of the parties. As the party invoking federal

jurisdiction, Plaintiff has the burden of establishing that subject matter jurisdiction exists. Smart v.

Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009). For the Court to have

diversity jurisdiction, Plaintiff and Defendant Judith J. McCormick must be citizens of different

states, and the amount in controversy must be more than $75,000. See 28 U.S.C. § 1332(a).

Plaintiff has alleged a sufficient amount in controversy, but the Complaint’s allegations are

insufficient as to the citizenship of both Plaintiff and Defendant.

        The Complaint states: “At all times relevant to this claim, Plaintiff was a resident of

Munster, Lake County, Indiana,” and “Defendant was a resident of Orland Park, Will County,

Illinois.” (ECF No. 1, ¶¶ 1-2). The Complaint further alleges that the Court “has diversity

jurisdiction because the Defendant resides in Illinois and Plaintiff resides in Indiana, and the
 USDC IN/ND case 2:20-cv-00294-TLS-JPK document 3 filed 08/19/20 page 2 of 2


amount in controversy is more than $75,000.” (Id. at ¶ 3). These allegations are insufficient for the

purpose of determining diversity of citizenship. Citizenship of a natural person for purposes of

diversity jurisdiction is determined by domicile, not by residence, “and domicile is the place one

intends to remain.” Dakuras v. Edwards, 312 F.3d 256, 258 (7th Cir. 2002). Allegations of

residency in a state are therefore insufficient. Heinen v. Northrop Grumman Corp., 671 F.3d 669,

670 (7th Cir. 2012) (citizenship “depends on domicile—that is to say, the state in which a person

intends to live over the long run. An allegation of ‘residence’ is therefore deficient.”). Rather,

Plaintiff must allege both her and Defendant’s citizenship based on their domicile at the time the

Complaint was filed, not merely their “residence” at “all times relevant to this claim,” as alleged

here. (Compl. ¶¶ 1-2, ECF No. 1). See also Altom Transp., Inc. v. Westchester Fire Ins. Co., 823

F.3d 416, 420 (7th Cir. 2016) (“A natural person is a citizen of the state in which she is domiciled

. . . diversity is assessed at the commencement of the action, as defined by Federal Rule of Civil

Procedure 3 as the time of pleading”).

       Given the importance of determining the Court’s jurisdiction to hear this case, Plaintiff

must sufficiently allege the citizenship of both Plaintiff and Defendant. Therefore, the Court

ORDERS Plaintiff to FILE, on or before September 2, 2020, a supplemental jurisdictional

statement that properly alleges the citizenship of both Plaintiff and Defendant as stated above.

       So ORDERED this 19th day of August, 2020.

                                              s/ Joshua P. Kolar
                                              MAGISTRATE JUDGE JOSHUA P. KOLAR
                                              UNITED STATES DISTRICT COURT




                                                 2
